Exhibit 10.2

PURCHASE AGREEMENT



Purchase Agreement

("Agreement") dated as of January 13, 2009 between Flight Safety Technologies,
Inc., a Nevada corporation (the "Company") and Cummins Family Limited
Partnership, an Idaho limited partnership (the "Purchaser").



W

I T N E S S E T H:



Whereas,

the Company desires to sell and issue to Purchaser, and Purchaser wishes to
purchase from the Company: (i) an aggregate of 20,000 shares of the Company's
Series A Convertible Preferred Stock, par value $.001 per share ("Preferred
Shares") on the Closing Date (as such term is defined below) and (ii) such
number of additional Preferred Shares on the Earn-out Closing Date (as such term
is defined below) determined in accordance with Section 1.1(a)(ii) hereof; and





Whereas,

the Preferred Shares shall have the rights, designations and preferences set
forth in the Certificate of Designations (the "Certificate") in the form of
Exhibit 1.1A attached hereto, and shall be convertible into shares ("Common
Shares"), of the Company's common stock, par value $.001 par share ("Common
Stock);





Now, Therefore,

in consideration of the foregoing premises and the covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:




Purchase and Sale of Series A Convertible Preferred Shares

Issuance of Preferred Shares.

Issuance.

Initial Closing

. On the Closing Date (as such term is defined below), and upon the following
terms and conditions, the Company shall issue and sell to Purchaser, and
Purchaser shall purchase from the Company, 20,000 Preferred Shares.



Earn-out Closing
. On the two (2) year anniversary of the Closing Date (the
"Earn-out Closing Date"
), and upon the following terms and conditions, the Company shall issue and sell
to Purchaser, and Purchaser shall purchase from the Company, such number of
Preferred Shares as shall equal the quotient of (A) the excess (if any) of (x)
the Cummins Family Produce Value (as such term is defined below)
over
(y) the Initial Closing Consideration Value
divided by
(B) the Original Issue Price (as such term is defined below). In the event the
Cummins Family Produce Value does not exceed the Initial Closing Consideration
Value, no Preferred Shares shall be issued under this Section 1.1(a)(ii).

For purpose of this Agreement, the following terms shall have the meanings
indicated:

"Average Monthly Cummins Family Produce EBITDA" shall equal the average of the
Monthly Cummins Family Produce EBITDA during the preceding twenty-four (24)
month period, as calculated one (1) month prior to the Earn-out Closing Date.

"Cummins Family Produce"

means Cummins Family Produce, Inc., an Idaho corporation.



"Cummins Family Produce Value"

shall equal the product of (A) 4.25
multiplied by
(B) 12
multiplied by
(C) the Average Monthly Cummins Family Produce EBITDA (as such term is defined
above).



"GAAP"

means generally accepted accounting principles as from time to time in effect,
including the statements and interpretations of the United States Financial
Accounting Standards Board.



"Initial Closing Consideration Value"

shall mean the sum of (A) the Preferred Share Value
plus
(B) the Stearns Note Value.



"Monthly Cummins Family Produce EBITDA"

means, for each month, (A) the net income (or loss) of Cummins Family Produce
determined in accordance with GAAP
plus
(B) all amounts deducting in computing such net income in respect of (x)
depreciation, amortization and other noncash charges, (y) interest expense, and
(z) income tax expense.



"Original Issue Price"

means One Hundred and No/100ths Dollars ($100.00).



"Preferred Share Value"

means Two Million and No/100ths Dollars ($2,000,000.00).



"Stearns Note"

means the promissory note of Wesley Cummins to Stearns Bank National Association
dated May 15, 2008 in the original principal amount of Two Hundred Fifty
Thousand and No/100ths Dollars ($250,000.00).



"Stearns Note Value"

means the principal amount outstanding under the Stearns Note as of the Closing
Date.





The calculations set forth in this Section 1.1(a)(ii) shall be performed by an
accounting firm mutually acceptable to the Company and Purchaser. In the event
they are unable to agree upon such an accounting firm at least ninety (90) days
prior to the Earn-out Closing Date, the accounting firm will be selected by an
arbitrator located in New York, New York selected by the American Arbitration
Association (or if such organization ceases to exist, the arbitrator shall be
chosen by a court of competent jurisdiction). The arbitrator shall select the
accounting firm (within 10 days of his appointment) from a list, jointly
prepared by the Purchaser and the Company, of not more than four accounting
firms in the United States, of which no more than two may be named by the
Company and no more than two may be named by the Purchaser. The arbitrator may
consider, within the ten-day period allotted, arguments from the parties
regarding which accounting firm to choose, but the selection by the arbitrator
shall be made in its sole discretion from the list of four.

The Company and the Purchaser shall submit their respective calculations and
other relevant data to the accounting firm, and the accounting firm shall as
soon as practicable thereafter make its own determination of the calculations
set forth herein. The determination of the final calculations by such accounting
firm shall be final and binding upon the parties. The Company shall pay the fees
and expenses of the accounting firm and arbitrator (if any). If required by any
such accounting firm or arbitrator, the Company shall execute a retainer and
engagement letter containing reasonable terms and conditions, including, without
limitation, customary provisions concerning the rights of indemnification and
contribution by the Company in favor of such accounting firm or arbitrator and
its officers, directors, partners, employees, agents and affiliates.

Purchase Price. The purchase price for the Preferred Shares to be acquired by
Purchaser (the "Purchase Price") shall be an aggregate of 1,000 shares
(collectively, the "Cummins Family Produce Shares") of common stock, no par
value per share, of Cummins Family Produce (the "Cummins Family Produce Stock").

Initial Closing.

The initial closing of the purchase and sale of the Preferred Shares (the
"Closing") shall take place at the offices of Tobin, Carberry, O'Malley, Riley &
Selinger, P.C., 43 Broad Street, New London, CT 06320-0058 (the "Company's
Counsel") at 10:00 am. local time on: (x) the date on which the last to be
fulfilled or waived of the conditions set forth in Article 4 hereof and
applicable to the Closing shall be fulfilled or waived in accordance herewith,
or (y) such other time and place and/or on such other date as Purchaser and the
Company may agree. The date on which the Closing occurs is referred to herein as
the "Closing Date".

On the Closing Date, (x) the Company shall deliver to Pacific Stock Transfer
Company, the stock registrar and transfer agent for the Company, irrevocable
instructions to register 20,000 Preferred Shares in the name of the Purchaser
and to immediately deliver to the Purchaser one or more certificates (as
reasonably requested by the Purchaser) representing such Preferred Shares and
(y) the Purchaser shall deliver to the Company one or more certificates (as
reasonably requested by the Company) representing the Cummins Family Produce
Shares in the name of the Company. In addition, each party shall deliver all
documents, instruments and writings required to be delivered by such party
pursuant to this Agreement at or prior to the Closing.

Earn-out Closing

.



The closing with respect to the shares to be issued (if any) under Section
1.1(a)(ii) (the "Earn-out Closing") shall take place at the offices of the
Company's Counsel at 10:00 am. local time on the Earn-out Closing Date, or at
such other time and place and/or on such other date as Purchaser and the Company
may agree.

On the Earn-out Closing Date, the Company shall deliver to Purchaser one or more
certificates (as reasonably requested by such Purchaser) representing such
number of Preferred Shares calculated in accordance with Section 1.1(a)(ii),
which Preferred Shares shall be issued in the name of Purchaser or its nominee.
In addition, each party shall deliver all documents, instruments and writings
required to be delivered by such party pursuant to this Agreement at or prior to
the Earn-out Closing.


Representations and Warranties

Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Purchaser as of the date hereof and
as of the Closing Date:

Organization and Qualification; Material Adverse Effect. The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Nevada and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company does not have
any direct or indirect subsidiaries (defined as any entity of which the Company
owns, directly or indirectly, 50% or more of the equity or voting power) other
than the subsidiaries listed on Schedule 2.1(a) attached hereto. The
subsidiaries listed on Schedule 2.1(a) hereto are direct subsidiaries wholly
owned by the Company, and there are no outstanding shares, options, warrants or
other rights to subscribe for or acquire any capital stock in such subsidiaries
except outstanding common stock in such subsidiaries held by the Company. Except
where specifically indicated to the contrary, all references in this Agreement
to subsidiaries shall be deemed to refer to all direct and indirect subsidiaries
of the Company. Except where specifically indicated to the contrary, all
references in this Article 2 to the Company shall be deemed to refer to the
Company and its consolidated subsidiaries. Except as for Schedule 2.1(b), each
of the Company and its subsidiaries is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary other than those in which the failure so to qualify would not have a
Material Adverse Effect. "Material Adverse Effect" with respect to any entity
means any adverse effect on the business, operations, properties or financial
condition of the entity with respect to which such term is used and which is
(either alone or together with all other adverse effects) material to such
entity and its subsidiaries taken as a whole, and any material adverse effect on
the transactions contemplated under Transaction Documents (as defined below).

Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement and the Certificate (the
"Transaction Documents") and to issue the Preferred Shares in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance of the Preferred Shares
and Common Shares, have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
(or any committee or subcommittee thereof) is necessary, (iii) the Transaction
Documents have been duly executed and delivered by the Company and (iv) the
Transaction Documents constitute valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors' rights and remedies or by
other equitable principles of general application.

Capitalization. The authorized capital stock of the Company consists of 50
million shares of Common Stock and 5 million shares of preferred stock; as of
October 17, 2008 there were 8,684,646 shares of Common Stock issued and
outstanding; prior to giving effect to the transactions completed by this
Agreement, there are no shares of preferred stock issued or outstanding; and,
except as set forth on Schedule 2.1(c) or in the Pre-Agreement SEC Documents (as
such term is defined below), no shares of Common Stock and no shares of
preferred stock were reserved for issuance to persons other than the Purchaser
or purchasers of Preferred Shares pursuant to the Cash Purchase Agreement (as
such term is defined below). All of the outstanding shares of the Company's
Common Stock have been validly issued and are fully paid and nonassessable. No
shares of capital stock are entitled to preemptive rights and, except as set
forth in the Pre-Agreement SEC Documents, there are no outstanding options and
outstanding warrants for shares of Common Stock. Except as set forth on Schedule
2.1(c)(i) or in the Pre-Agreement SEC Documents, there are no other scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights exchangeable for or convertible into, any
shares of capital stock of the Company, or contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, or commitments to purchase or acquire, any
shares, or securities or rights convertible or exchangeable into shares, of
capital stock of the Company. There are no scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
exchangeable for or convertible into, any shares of capital stock of the
subsidiaries of the Company, or contracts, commitments, understandings, or
arrangements by which the subsidiaries of the Company is or may become bound to
issue additional shares of capital stock of the subsidiaries of the Company or
options, warrants, scrip, rights to subscribe to, or commitments to purchase or
acquire, any shares, or securities or rights convertible or exchangeable into
shares, of capital stock of the subsidiaries of the Company. Attached hereto as
Exhibit 2.1(c)(ii) is a true and correct copy of the Company's Articles of
Incorporation (the "Charter"), as in effect on the date hereof, and attached
hereto as Exhibit 2.1(c)(iii) is a true and correct copy of the Company's
By-Laws, as in effect on the date hereof (the "By-Laws"). Attached hereto as
Exhibit 2.1(c)(iv) is a true and correct copy of the Articles of Incorporation
of Advanced Plasma Products, Inc. (the "Subsidiary Charter"), as in effect on
the date hereof, and attached hereto as Exhibit 2.1(c)(v) is a true and correct
copy of the By-Laws of Advanced Plasma Products, Inc., as in effect on the date
hereof (the "Subsidiary By-Laws"). All corporate minute books and records of the
Company and its subsidiaries have been made available for inspection by the
Purchaser. The corporate minute books and records of the Company and its
subsidiaries contain all material resolutions adopted by the stockholders or the
board of directors of the Company and its subsidiaries. The Company and its
subsidiaries' books, accounts and records are, and have been, maintained in the
Company and its subsidiaries' usual, regular and ordinary manner, in accordance
with generally accepted accounting principles and all material transactions to
which either the Company or its subsidiaries is or has been a party are properly
reflected therein.

Issuance of Common Shares. The Preferred Shares and Common Shares are duly
authorized and reserved for issuance and, upon issuance in accordance with terms
of this Agreement, the Certificate, and the Preferred Shares, respectively, such
Preferred Shares and Common Shares, as the case may be, will be validly issued,
fully paid and non-assessable, free and clear of any and all liens and claims
and the holders of such Preferred Shares and Common Shares shall be entitled to
all rights and preferences accorded to a holder of Preferred Shares and Common
Stock, as the case may be. The Common Stock is currently traded on the
Over-the-Counter market.

No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, the issuance of the Preferred Shares and the
issuance of Common Shares do not and will not (i) result in a violation of the
Company's Charter or By-Laws or (ii) except as set forth on Schedule 2.1(e),
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or material instrument to which the Company or
any of its subsidiaries is a party (collectively, "Company Agreements") except
for such conflicts, defaults or rights of termination, amendment, acceleration
or cancellation which would not have a Material Adverse Effect, or (iii) result
in a violation of any federal, state, local or foreign law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected, except (other than in the case of clause (i) above) where such
violation would not reasonably be expected to have a Material Adverse Effect.
The business of the Company and its direct and indirect subsidiaries is being
conducted in compliance with (i) its Charter and By-Laws, (ii) the Subsidiary
Charter and Subsidiary By-Laws (as applicable), (iii) all Company Agreements
(except where such violation would not reasonably be expected to have a Material
Adverse Effect) and (iv) all applicable laws, ordinances or regulations of any
governmental entity (except as disclosed in the reports or documents filed at
least 5 business days prior to the Closing Date by the Company pursuant to
Section 13(a) or 15(d) of the Exchange Act (the "Pre-Agreement SEC Documents")
or where such violation would not reasonably be expected to have a Material
Adverse Effect). Except for filings, consents and approvals required under
applicable state and federal securities laws or as specifically contemplated by
this Agreement, the Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Certificate or to issue and sell the Preferred Shares or the
Common Shares issuable upon conversion thereof.

SEC Documents; No Non-Public Information; Financial Statements. The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and the Company and
its subsidiaries have filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
("SEC") pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), including all such proxy information,
solicitation statements and registration statements, and any amendments thereto
required to have been filed (all of the foregoing including filings incorporated
by reference therein being referred to herein as the "SEC Documents") except
where the failure to make such filings (i) would not have a Material Adverse
Effect on the Company and (ii) would not now or in the future negatively impact
the ability of shareholders of the Company to sell shares of Common Stock
pursuant to Rule 144 under the Exchange Act. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
SEC Documents and, as of the date they were filed, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The SEC Documents contain all material information concerning the
Company and its subsidiaries required to be filed, and no event or circumstance
has occurred prior to the date hereof which would require the Company to
disclose such event or circumstance in order to make the statements in the SEC
Documents not misleading or which, under applicable law, rule or regulation,
requires public disclosure by the Company, but which has not, or will have not,
been so disclosed.

Financial Statements. The financial statements of the Company and its
subsidiaries included in the SEC Documents comply in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (except in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The audited
financial statements of each of the Company and its subsidiaries for the fiscal
year ending May 31, 2008 have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (except in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company and its subsidiaries, as the case may be, as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

Principal Exchange/Market. The Common Stock is currently traded on the
over-the-counter market.

No Material Adverse Change. Since August 31, 2008 (other than as set forth in
the Pre-Agreement SEC Documents or on Schedule 2.1(i)), no Material Adverse
Effect has occurred or exists, and no event or circumstance has occurred, to the
Company's knowledge, that with notice or the passage of time or both the Company
believes is reasonably likely to result in a Material Adverse Effect with
respect to the Company or its subsidiaries.

No Undisclosed Liabilities. The Company and its subsidiaries have no liabilities
or obligations not disclosed in the Pre-Agreement SEC Documents (as defined
below), other than those liabilities incurred in the ordinary course of the
Company's or its subsidiaries' respective businesses since August 31, 2008,
which liabilities, individually or in the aggregate, do not or would not have a
Material Adverse Effect on the Company or its direct or indirect subsidiaries.

Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 and any and all applicable rules
and regulations, promulgated by the SEC thereunder, except where such
non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.

No General Solicitation. Neither the Company, nor any of its affiliates, or, to
its knowledge, any person acting on its or their behalf has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the
Preferred Shares and Common Shares.

No Integrated Offering. Neither the Company, nor any of its affiliates, nor to
its knowledge any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Preferred Shares and the Common Shares under the Act.

The issuance of the Preferred Shares and Common Shares to Purchaser will not be
integrated with any other issuance of the Company's securities (past, current or
future) which requires stockholder approval (except where such approval is
obtained).

[Intentionally omitted].

Intellectual Property. The Company and/or its wholly-owned subsidiaries owns or
has licenses to use certain patents, copyrights and trademarks ("intellectual
property") necessary for the conduct of its business, except as set forth on in
the Pre-Agreement SEC Documents. The Company and its subsidiaries have all
intellectual property rights which it believes are needed to conduct the
business of the Company and its subsidiaries as it is now being conducted or as
proposed to be conducted as disclosed in the Pre-Agreement SEC Documents. The
Company and its subsidiaries have no reason to believe that the material
intellectual property rights which it owns are invalid or unenforceable. To the
Company's knowledge, except as set forth in the Pre-Agreement SEC Documents, the
use of such intellectual property by the Company or its subsidiaries does not
infringe upon or conflict with any right of any third party, and neither the
Company nor any of its subsidiaries has received notice of any such infringement
or conflict, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Except as set forth in the
Pre-Agreement SEC Documents, the Company and its subsidiaries have no knowledge
of any infringement of its intellectual property by any third party that is
expected to have a Material Adverse Effect.

No Litigation. Except as set forth on Schedule 2.1(p), no litigation or claim
(including those for unpaid taxes) against the Company or any of its
subsidiaries which could reasonably be expected to have a Material Adverse
Effect on the Company or could reasonably be expected to materially and
adversely affect the transactions contemplated by the Transaction Documents is
pending or, to the Company's knowledge, threatened, and to the Company's
knowledge, no other event has occurred, which could reasonably be expected to
have a Material Adverse Effect on the Company or could reasonably be expected to
materially and adversely affect the transactions contemplated hereby. There is
no legal proceeding described in the Pre-Agreement SEC Documents that could
reasonably be expected to have a Material Adverse Effect on the Company.

Brokers. Except as set forth on Schedule 2.1(q), the Company has taken no action
which would give rise to any claim by any person for brokerage commissions,
finder's fees or similar payments by the Company or Purchaser relating to this
Agreement or the transactions contemplated hereby.

Other Purchasers. Except as set forth on Schedule 2.1(r)(i) (or in the
Pre-Agreement SEC Documents), there are no outstanding securities issued or
issuable by the Company that are entitled to registration rights under the Act.
Other than the Preferred Shares and except as set forth on Schedule 2.1(r)(ii)
(or the Pre-Agreement SEC Documents solely with respect to clause (i)) there are
no outstanding securities issued by the Company (i) that are directly or
indirectly convertible into, exercisable into, or exchangeable for, shares of
Common Stock of the Company, or (ii) that have anti-dilution or similar rights
that would be affected by the issuance of the Preferred Shares or the Common
Shares.

Certain Transactions

. Other than in connection with this Agreement and the Cash Purchase Agreement
(as such term is defined below), and except as disclosed in the Pre-Agreement
SEC Documents and
Schedule 2.1(s)
, none of the officers, directors, or key employees of the Company is presently
a party to any transaction with the Company or any of its subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.



Taxes. Since May 31, 2008, all federal, state, city and other tax returns,
reports and declarations required to be filed or extended by or on behalf of the
Company and each of its subsidiaries have been filed or extended and all such
filed returns are complete and accurate in all material respects, and disclose
all taxes required to be paid in the periods covered thereby. All taxes required
to be withheld by or on behalf of the Company or any such subsidiary in
connection with amounts paid or owing to any employees, independent contractor,
creditor or other party have been withheld, and such withheld taxes have either
been duly and timely paid to the proper governmental authorities or set aside in
accounts for such purposes.

No Reliance on Purchaser. The Company acknowledges and agrees that Purchaser is
acting solely in the capacity of an arm's length purchaser with respect to this
Agreement, the Certificate and the transactions contemplated hereby and thereby.
The Company further acknowledges that neither Purchaser nor any of its partners,
members, directors, officers, agents, employees or any other person acting on
its behalf is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement, the Certificate and the
transactions contemplated hereby and thereby. The Company further represents to
the Purchaser that the Company's decision to enter into this Agreement and file
the Certificate has been based solely on the independent evaluation by the
Company and its representatives.

Foreign Corrupt Practices Act. Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
subsidiary of the Company has, in the course of acting for, or on behalf of, the
Company, directly or indirectly used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; directly or indirectly made any direct or indirect unlawful
payment to any foreign or domestic government or party official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

MFN and Variable Rate Transactions. Except as set on Schedule 2.1(w), the
Company has not entered into any MFN Transaction or Variable Rate Transaction
(other than the sale of Preferred Shares under this Agreement and the Cash
Purchase Agreement (as such term is defined below)), pursuant to which: (1)
securities or potential obligations to issue securities are still outstanding or
(2) the issuance, conversion, or exercise, as the case may be, of the Preferred
Shares trigger, or may in the future trigger, an adjustment.

The term "MFN Transaction" shall mean a transaction in which the Company issues
or sells any securities in a capital raising transaction or series of related
capital raising transactions (the "MFN Offering") which grants to a purchaser
(the "MFN Purchaser") the right to receive additional shares (including without
limitation as a result of a lower conversion, exchange or exercise price but
excluding customary antidilution protections) based upon subsequent transactions
of the Company on terms more favorable than those granted to such MFN Purchaser
in such MFN Offering. As used herein, term "Variable Rate Transaction" shall
mean a transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include (pursuant to the terms of the securities or the transaction documents
pursuant to which such securities were issued) the right to receive additional
shares of, Common Stock either (x) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Stock at any time after the initial issuance of such
debt or equity securities, or (y) with a fixed conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (but excluding standard stock split
anti-dilution provisions), or (ii) any securities of the Company pursuant to an
"equity line" structure which provides for the sale, from time to time, of
securities of the Company which are registered for resale under the Act.

Acknowledgement of Dilution. The number of shares of Common Stock issuable upon
conversion of the Preferred Shares may increase substantially in certain
circumstances. The Company acknowledges that its obligation to issue shares of
Common Stock in accordance with the Transaction Documents is absolute and
unconditional, regardless of the dilution that such issuance may have on other
shareholders of the Company.

Insurance. The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as reasonably prudent and customary in the businesses in which the
Company and its direct and indirect subsidiaries are engaged. Neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

Application of Takeover Protections. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
anti-takeover or control share provisions contained in the Company's Charter or
By-Laws or arising under Nevada law, including without limitation Nevada Revised
Statute Section 78-378, et. seq., which is or could become applicable to
Purchaser as a result of the transactions contemplated by the Transaction
Documents, including, without limitation, the issuance of the Preferred Shares,
Common Shares and the Purchaser's ownership of such securities.

Indebtedness. Except as disclosed in Schedule 2.1(aa) or in the Company's most
recently filed annual report on form 10-KSB, neither the Company nor any of its
subsidiaries has any outstanding Indebtedness (as defined below). For purposes
of this Agreement: (i) "Indebtedness" of any person or entity (each, a "Person")
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease, (G) all indebtedness referred to in clauses (A) through (F)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any lien upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (ii) "Contingent Obligation"
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

Investment Company Status. The Company is not, and immediately after receipt of
payment for the Preferred Shares issued under this Agreement will not be, an
"investment company" or an entity "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended (the "Investment
Company Act"), and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

Listing and Maintenance Requirements. Except as disclosed in the Pre-Agreement
SEC Documents, since September 19, 2008, the Company has been in compliance with
all listing and maintenance requirements for the over-the-counter Market except,
in each case, as could not reasonably be expected to result in a Material
Adverse Effect. Since September 19, 2008, the Company has not received any
communication, written or oral, from the SEC or the over-the-counter market
regarding the suspension or delisting of the Common Stock.

Purchase Representations

.



Access to Other Information.

The Company acknowledges that Purchaser has made available to the Company the
opportunity to examine such additional documents from Purchaser and Cummins
Family Produce and to ask questions of, and receive full answers from, Purchaser
and Cummins Family Produce concerning, among other things, Cummins Family
Produce, its financial condition, its management, its prior activities and any
other information which the Company considers relevant or appropriate in
connection with entering into this Agreement.



Risks of Purchase.

The Company acknowledges that the Cummins Family Produce Shares have not been
registered under the Act. The Company is capable of assessing the risks of an
investment in the Cummins Family Produce Shares and is fully aware of the
economic risks thereof.



Purchaser Interest.

The Company is acquiring the Cummins Family Produce Shares for its own account
and not with a view to distribution in violation of any securities laws. The
Company has no present intention to sell the Cummins Family Produce Shares in
violation of federal or state securities laws,
provided, however
, that by making the representations herein, the Company does not agree to hold
the Cummins Family Produce Shares for any minimum or other specific term and
reserves the right to dispose of the Cummins Family Produce Shares at any time
in accordance with federal and state securities laws applicable to such
disposition.



Restricted Securities.

The Company acknowledges and understands that the terms of transfer of the
Cummins Family Produce Shares have not been reviewed by the SEC or by any state
securities authorities and that the Cummins Family Produce Shares have been
issued in reliance on the certain exemptions from registration under the Act,
which exemptions depend upon, among other things, the representations made and
information furnished by the Company, including the bona fide nature of the
Company's investment intent as expressed above.



Ability to Bear Economic Risk

.

The Company (i) is able to bear the economic risk of its investment in the
Cummins Family Produce Shares, (ii) is able to hold the Cummins Family Produce
Shares for an indefinite period of time and (iii) can afford a complete loss of
its investment in the Cummins Family Produce Shares.



No Public Solicitation.

At no time was the Company presented with or solicited by any general mailing,
leaflet, public promotional meeting, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or general
solicitation in connection with the issuance.



Cash Purchase Transaction
. The Company is entering into a purchase and sale agreement on or about the
date hereof (the "
Cash Purchase Agreement
") with one or more investors pursuant to which the Company will issue Preferred
Shares on the Initial Closing Date at the price per share equal to the Original
Issue Price, which purchase price shall be paid in cash (with the exception of
Company employees purchasing up to an aggregate of 1,000 Preferred Shares
partially in cash and partially through promissory notes). The Company has
provided the Purchaser with a true and correct copy of the Cash Purchase
Agreement and all documents execution in connection therewith.

Representations and Warranties of the Purchasers. Purchaser hereby makes the
following representations and warranties to the Company as of the date hereof
and on the Closing Date:

Organization and Qualification. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified to do business and in good standing in each jurisdiction in
which the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not reasonably be expected to have a Material Adverse Effect on Purchaser.

Authorization; Enforcement. (i) Purchaser has the requisite power and authority
to enter into and perform this Agreement, to purchase the Preferred Shares being
sold to it hereunder, and to acquire the Common Shares, (ii) the execution and
delivery of this Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and (iii) this Agreement constitutes valid and
binding obligations of Purchaser enforceable against Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of creditors' rights and
remedies or by other equitable principles of general application.

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby do not and
will not (i) result in a violation of Purchaser's organizational documents, (ii)
conflict with any agreement, indenture or instrument to which Purchaser is a
party, or (iii) result in a material violation of any law, rule, or regulation,
or any order, judgment or decree of any court or governmental agency applicable
to Purchaser. Purchaser is not required to obtain any consent or authorization
of any governmental agency in order for it to perform its obligations under this
Agreement.

Representations Regarding Cummins Family Produce.

Organization and Qualification; Material Adverse Effect.

Cummins Family Produce is a corporation duly incorporated and existing in good
standing under the laws of the State of Idaho and has the requisite corporate
power to own its properties and to carry on its business as now being conducted.
Cummins Family Produce does not have any direct or indirect subsidiaries
(defined as any entity of which Cummins Family Produce owns, directly or
indirectly, 50% or more of the equity or voting power). Cummins Family Produce
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary other than those in
which the failure so to qualify would not have a Material Adverse Effect on
Cummins Family Produce.



Capitalization.


The authorized capital stock of Cummins Family Produce consists of 10,000 shares
of Cummins Family Produce Stock, of which the 1,000 Cummins Family Produce
Shares to be transferred hereunder are the only shares outstanding. No shares of
capital stock are entitled to preemptive rights and, there are no outstanding
options or warrants for shares of Cummins Family Produce Stock. There are no
other scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights exchangeable for or convertible
into, any shares of capital stock of Cummins Family Produce, or contracts,
commitments, understandings, or arrangements by which the Cummins Family Produce
is or may become bound to issue additional shares of capital stock of Cummins
Family Produce or options, warrants, scrip, rights to subscribe to, or
commitments to purchase or acquire, any shares, or securities or rights
convertible or exchangeable into shares, of capital stock of Cummins Family
Produce. Attached hereto as
Exhibit 2.2(d)(ii)
is a true and correct copy of Cummins Family Produce's Articles of Incorporation
(the
"Cummins Family Produce Charter"
), as in effect on the date hereof, and attached hereto as
Exhibit 2.2(d)(iii)
is a true and correct copy of Cummins Family Produce's By-Laws, as in effect on
the date hereof (the
"Cummins Family Produce By-Laws"
). All stock records, and all corporate minute books and records of Cummins
Family Produce, have been made available for inspection by the Company. Such
stock records accurately reflect all transactions involving capital stock of
Cummins Family Produce and the current stock ownership of Cummins Family
Produce. The corporate minute books and records of Cummins Family Produce
contain all material resolutions adopted by the stockholders or the board of
directors of Cummins Family Produce. Cummins Family Produce's books, accounts
and records are, and have been, maintained in Cummins Family Produce's usual,
regular and ordinary manner, in accordance with generally accepted accounting
principles and all material transactions to which Cummins Family Produce is or
has been a party are properly reflected therein.



Issuance of Common Shares.

The Cummins Family Produce Shares are validly issued, fully paid and
nonassessable, and are free and clear of any and all liens or claims thereon.



No Conflicts.

The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
hereby and thereby do not and will not (i) result in a violation of the Cummins
Family Produce Charter or Cummins Family Produce By-Laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or material instrument to which Cummins Family Produce is a party
(collectively, "
Cummins Family Produce Agreements
") except for such conflicts, defaults or rights of termination, amendment,
acceleration or cancellation which would not have a Material Adverse Effect on
Cummins Family Produce, or (iii) result in a violation of any federal, state,
local or foreign law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to Cummins Family
Produce or by which any property or asset of Cummins Family Produce is bound or
affected, except (other than in the case of clause (i) above) where such
violation would not reasonably be expected to have a Material Adverse Effect.
The business of the Cummins Family Produce is being conducted in compliance with
(i) the Cummins Family Produce Charter and Cummins Family Produce By-Laws, (ii)
all Cummins Family Produce Agreements (except where such violation would not
reasonably be expected to have a Material Adverse Effect on Cummins Family
Produce) and (ii) all applicable laws, ordinances or regulations of any
governmental entity (except where such violation would not reasonably be
expected to have a Material Adverse Effect on Cummins Family Produce).



Financial Statements.

The unaudited financial statements of Cummins Family Produce for the quarter
ending September 30, 2008 have been prepared in accordance with United States
generally accepted accounting principles (except to the extent they may not
include footnotes or may be condensed or summary statements). The financial
statements of Cummins Family Produce are complete and correct in all material
respects and present fairly the financial position of Cummins Family Produce as
of the dates thereof and the results of operations and cash flows of Cummins
Family Produce for the periods covered by such statements, in accordance with
GAAP consistently applied, except for (x) the absence of footnote disclosures
required by GAAP and (y) normal recurring year-end adjustments which are not
material, individually or in the aggregate.



No Litigation
. No litigation or claim (including those for unpaid taxes) against Cummins
Family Produce which could reasonably be expected to have a Material Adverse
Effect on Cummins Family Produce or could reasonably be expected to materially
and adversely affect the transactions contemplated by the Transaction Documents
is pending or, to the Purchaser's knowledge, threatened, and to the Purchaser's
knowledge, no other event has occurred, which could reasonably be expected to
have a Material Adverse Effect on Cummins Family Produce or could reasonably be
expected to materially and adversely affect the transactions contemplated
hereby.

Taxes.

All federal, state, city and other tax returns, reports and declarations
required to be filed or extended by or on behalf of the Cummins Family Produce
have been filed or extended and all such filed returns are complete and accurate
in all material respects, and disclose all taxes required to be paid in the
periods covered thereby. All taxes required to be withheld by or on behalf of
Cummins Family Produce or any such subsidiary in connection with amounts paid or
owing to any employees, independent contractor, creditor or other party have
been withheld, and such withheld taxes have either been duly and timely paid to
the proper governmental authorities or set aside in accounts for such purposes.



Foreign Corrupt Practices Act

. Neither Cummins Family Produce, nor any director, officer, agent, employee or
other person acting on behalf of Cummins Family Produce has, in the course of
acting for, or on behalf of, Cummins Family Produce, directly or indirectly used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; directly or indirectly made
any direct or indirect unlawful payment to any foreign or domestic government or
party official or employee from corporate funds; violated or is in violation of
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
any similar treaties of the United States; or directly or indirectly made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government or party official or employee.



Insurance

. Cummins Family Produce is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as reasonably
prudent and customary in the businesses in which Cummins Family Produce is
engaged. The Purchaser has no reason to believe that Cummins Family Produce will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.



Application of Takeover Protections

. Cummins Family Produce and its board of directors have taken all necessary
action, if any, in order to render inapplicable any anti-takeover or control
share provisions contained in the Cummins Family Produce Charter or Cummins
Family Produce By-Laws or arising Idaho law, which is or could become applicable
to the Company as a result of the transactions contemplated hereby.



Investment Company Status

. The Cummins Family Produce is not an "investment company" or an entity
"controlled" by an "investment company" within the meaning of the Investment
Company Act.



Receivables
. To the Purchaser's knowledge, none of Cummins Family Produce's trade
receivables set forth on the financial statements which arose subsequent to the
date of the financial statements (collectively, "
Receivables
") is or was subject to any material counterclaim or set off. To the Purchaser's
knowledge, all Receivables are collectible (or have been collected) in the
ordinary course of business using ordinary course collection practices,
consistent with past practices, at the aggregate recorded amounts thereof,
subject to the amount of reserves for doubtful accounts and for allowances and
discounts set forth in the financial statements. All such reserves, allowances
and discounts, were and are consistent with reserves, allowances and discounts
previously maintained by Cummins Family Produce in the ordinary course. Cummins
Family Produce does not have any outstanding sales on consignment, sales on
approval, sales on return or guaranteed sales. Cummins Family Produce has not
issued any credits or credit memos in respect of any Receivable. No Receivable
is owed by any governmental entity.
Equipment
. The material equipment owned by Cummins Family Produce or leased or available
to Cummins Family Produce, including the assets leased or to be leased to
Cummins Family Produce under the lease agreement with Cummins Family Holdings,
LLC ("
Cummins Family Holdings
") dated on or about the date hereof (the "
Lease Agreement
") are listed on
Schedule 2.2(d)(xiii)
(the "
CFP Equipment
"). Cummins Family Produce has good title to or, subject to any such Lease, the
right to use the CFP Equipment, free and clear of any liens, claims,
encumbrances and security interests, except for the following liens ("
Permitted Liens
"): (i) statutory liens for taxes (as defined herein) not yet due, (ii) liens of
carriers, warehousemen, mechanics and materialmen incurred in the ordinary
course of business for sums not yet due; (iii) liens incurred or deposits made
in the ordinary course of business in connection with workers' compensation,
unemployment insurance and other types of social security; or (iv) liens in
favor of Key Equipment Finance Inc. ("
Key Equipment Finance
") in connection with indebtedness of Wesley Cummins to Key Equipment Finance.
No unreleased mortgage, trust deed, chattel mortgage, security agreement,
financing statement or other instrument encumbering any of the CFP Equipment has
been recorded, filed, executed or delivered except in connection with
indebtedness of Wesley Cummins to Key Equipment Finance.

To the Purchaser's knowledge, the CFP Equipment (i) is structurally sound, in
good operating condition and repair, and adequate for the uses to which it is
being put; (ii) none of such equipment is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost; and (iii) such equipment is sufficient for the continued conduct
of Cummins Family Produce's business after the Closing in substantially the same
manner as conducted prior to the Closing.

Material Adverse Change

. Since September 30, 2008, no Material Adverse Effect has occurred or exists
with respect to Cummins Family Produce, and no event or circumstance has
occurred, to the Purchaser's knowledge, that with notice or the passage of time
or both the Purchaser believes is reasonably likely to result in a Material
Adverse Effect with respect to Cummins Family Produce.



Contracts
. With the exception of legal fees payable in connection with the drafting,
negotiation and execution of this Agreement and the transactions contemplated
hereby,
Schedule 2.2(xv)
lists all written or oral contract to which Cummins Family Produce is a party
with an obligation over $10,000 (the "
Contracts
"). Except as shown on
Schedule 2.2(d)(xv)
, Cummins Family Produce is not a party to, or bound by, or the issuer,
beneficiary or recipient of, any material and undischarged written or oral:
 A. consulting agreement or agreement for the employment for any period of time
    whatsoever, or in regard to the employment, or restricting the employment,
    of any employee of Cummins Family Produce, other than employment of an
    employee at-will by Cummins Family Produce;
 B. agreement for the payment of a severance benefit, retention bonus or
    so-called "sale bonus" to any employees;
 C. plan or contract or arrangement providing for bonuses, options, deferred
    compensation, retirement payments, profit sharing, medical and/or dental
    benefits or the like covering any employee or employees of Cummins Family
    Produce;
 D. agreement restricting in any manner Cummins Family Produce's right to
    compete with any other Person, right to sell to or purchase from any other
    Person, the right of any other Person to compete with Cummins Family
    Produce, or the ability of such Person to employ any of Cummins Family
    Produce's employees;
 E. guaranty, performance, bid or completion bond, or surety or indemnification
    agreement;
 F. loan or credit agreement, pledge agreement, note, security agreement,
    mortgage, debenture, indenture, factoring agreement or letter of credit
    (other than in connection with Wesley Cummins' indebtedness to Key Equipment
    Finance encumbering the CFP Equipment);
 G. contract with any railroad or other transportation company;
 H. lease or sublease, either as lessee or sublessee, lessor or sublessor, of
    real or personal property or intangibles (other than in connection with the
    Lease Agreement);

To the knowledge of the Purchaser, all of the Contracts are in full force and
effect and are valid and enforceable in accordance with their terms. To the
knowledge of the Purchaser, Cummins Family Produce is in material compliance
with all terms and requirements of each Contract and each other Person that is
party to a Contract is in material compliance with the terms and requirements of
such Contract. To the knowledge of the Purchaser, no event has occurred or
circumstance exist that (with or without notice or lapse of time) may
contravene, conflict with or result in a material violation or material breach
of, or give Cummins Family Produce or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Contract. There are no
renegotiations, attempts to renegotiate or outstanding rights to negotiate any
material amount to be paid or payable to or by Cummins Family Produce under any
Contract and no Person has made a written demand for such renegotiation. To the
knowledge of the Purchaser, Cummins Family Produce is not subject to any legal
obligation to renegotiate or of a claim for a legal right to renegotiate, any
Contract. To the knowledge of the Purchaser, Cummins Family Produce has not
released or waived any of its material rights under any Contract. Cummins Family
Produce does not have any unsatisfied community or charitable pledges,
contributions or commitments. Cummins Family Produce is not subject to any
liability, or claim therefore, for or with respect to price adjustment under any
contract with the U.S. Government or any agency thereof, including any liability
for defective pricing.

Employees

. With respect to the employees of Cummins Family Produce:



There has not been, and to the knowledge of the Purchaser, there is not
threatened, (1) any material strike, slowdown, picketing, work stoppage or
employee grievance process; (2) any material charge, grievance proceeding or
other claim against or affecting Cummins Family Produce relating to the alleged
violation of any law pertaining to labor relations or employment matters,
including any charge or complaint filed by an employee or union with the
National Labor Relations Board, the Equal Employment Opportunity Commission or
any comparable governmental authority, (3) any union organizational activity or
other labor or employment dispute against or affecting Cummins Family Produce or
(4) any application for certification of a collective bargaining agent.

To the knowledge of the Purchaser, none of the employees of Cummins Family
Produce is an undocumented alien.

The employment of each of Cummins Family Produce's employees is terminable at
will without cost to Cummins Family Produce (as the case may be) except for
payments required under the benefit plans and the payment of accrued salaries or
wages and vacation and sick pay. Following termination, no employee or former
employee has any right to demand to be rehired by Cummins Family Produce.

Warranties

. There are no material claims pending, or, to the Purchaser's knowledge,
threatened against Cummins Family Produce with respect to the quality of or
absence of defects in products or services. There have not been any products
voluntarily recalled by Cummins Family Produce. Cummins Family Produce has not
paid or been required to pay direct, incidental, or consequential damages to any
Person in connection with any of such products or services.



Product Liability

. To the Purchaser's knowledge, Cummins Family Produce has had no liability
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product manufactured, sold, or delivered by
Cummins Family Produce which could reasonably result in a Material Adverse
Effect on Cummins Family Produce. To the purchaser's knowledge, no product
manufactured, sold or delivered by Cummins Family Produce is or has been the
subject of any product recall or service bulletin corrective action in
connection with any actual product defect.



Environmental

. Cummins Family Produce and its assets and business are and at all times have
been in compliance in all material respects with all Environmental Laws (as
defined herein) and Environmental Permits (as defined herein), except where the
failure to do so would not result in a Material Adverse Effect on Cummins Family
Produce. No notice, citation, inquiry or complaint has been received by Cummins
Family Produce of any alleged violation of or liability or obligation (or
potential liability or obligation) under any Environmental Law or Environmental
Permit and to the knowledge of the Purchaser, there are no facts or
circumstances which could be the basis for such a notice, citation, inquiry or
complaint. To the knowledge of the Purchaser, there are no circumstances that
could reasonably be expected to interfere with compliance by Cummins Family
Produce with Environmental Laws in the future, whether or not the transactions
contemplated hereunder take place. As used in this Agreement, the following
terms have the following meanings:



"Environmental Laws" means all federal, state and local statutes, regulations,
ordinances, rules, regulations, court orders, decrees, arbitration awards, and
common law to which Cummins Family Produce is subject relating to (1) emissions,
discharges, releases, or threatened releases of Hazardous Materials, (2) the
generation, manufacture, handling, transport, use, treatment, storage or
disposal of Hazardous Materials or materials containing Hazardous Materials, (3)
otherwise relating to the pollution of the environment, solid waste handling,
treatment, storage or disposal, reclamation or remediation activities, or
protection of environmentally sensitive areas, or (4) the handling, processing,
distribution or sale of agricultural or food products;

"Environmental Permits" means licenses, permits, registrations, approvals of
governmental authorities and agencies, agreements and consents which are
required under or are issued pursuant to Environmental Laws;

"Hazardous Materials" means any substances with respect to which a federal,
state or local agency requires environmental investigation, monitoring,
reporting or remediation; and

"Release" means any spill, discharge, leach, leak, emission, escape, injection,
dumping or other release or threatened release into the environment, whether or
not notification or reporting to any governmental agency was or is required,
including any Release which is subject to Environmental Laws.

Real Property

.



Cummins Family Produce does not own any real property.

Schedule 2.2(d)(xx)

lists all real property leased, subleased or used by Cummins Family Produce (the
"Leased Real Property"). The Leased Real Property: (1) constitutes all real
property and improvements leased by Cummins Family Produce; (2) to the best of
the Purchaser's knowledge, is not in possession of any adverse possessors; (3)
is not subject to any leases or tenancies of any kind (except for Cummins Family
Produce's lease); (4) is used in a manner which is materially consistent and
legally permitted by applicable zoning ordinances and other laws or regulations
without special use approvals or permits; (5) is in the peaceful possession of
Cummins Family Produce; (6) is served by all water, sewer, electrical,
telephone, drainage and other utilities required for both the normal operations
of the business of Cummins Family Produce; and (7) to the knowledge of the
Purchaser, requires no work or improvements to bring it into compliance with any
applicable law or regulation, and is in good condition and repair.



To the knowledge of the Purchaser, none of the utility companies serving any of
the Leased Real Property has threatened any reduction in service. All of such
utilities are installed and operating and all installation and connection
charges have been paid for in full.

The continued maintenance and operation of the Leased Real Property as currently
maintained and operated is not dependent on facilities located at other
property, and the continued maintenance and operation of any other property is
not dependent on facilities located on the Leased Real Property; no building or
other improvement not part of the Leased Real Property relies on the Leased Real
Property or any part thereof or any interest therein to fulfill any governmental
requirement; and no building or other improvement on the Leased Real Property
relies on any property not included within the Leased Real Property to fulfill
any governmental requirements.

There are no challenges or appeals pending regarding the amount of the real
estate taxes on, or the assessed valuation of, the Leased Real Property, and no
special arrangements or agreements exist with any governmental authority with
respect thereto (the representations and warranties contained in this paragraph
(E) shall not be deemed to be breached by any prospective general increase in
real estate tax rates).

Bank Accounts; Employee Information

. The representation letter dated on or about the date hereof from the Purchaser
to the Company regarding bank account information of Cummins Family Produce as
well as a list of all regular employees of Cummins Family Produce, including
their base salaries, bonuses and positions, is true and correct.



Purchase Representations

.



Access to Other Information. Purchaser acknowledges that the Company has made
available to Purchaser the opportunity to examine such additional documents from
the Company and to ask questions of, and receive full answers from, the Company
concerning, among other things, the Company, its financial condition, its
management, its prior activities and any other information which Purchaser
considers relevant or appropriate in connection with entering into this
Agreement.

Risks of Purchase. Purchaser acknowledges that the Preferred Shares and the
Common Shares issuable upon conversion thereof have not been registered under
the Act. Purchaser is familiar with the provisions of Rule 144 promulgated under
the Act and understands that in the event all of the applicable requirements of
Rule 144 are not satisfied, registration under the Act or some other exemption
from the registration requirements of the Act will be required in order to
dispose of the Preferred Shares and the Common Shares issuable upon conversion
of the rights granted thereunder, and that such Purchaser may be required to
hold the Preferred Shares and the Common Shares issuable upon conversion of the
Preferred Shares received under this Agreement for a significant period of time
prior to reselling them. Purchaser is capable of assessing the risks of an
investment in the Preferred Shares and is fully aware of the economic risks
thereof.

Purchaser Interest. Purchaser is purchasing the Preferred Shares and may
purchase the Common Shares in each case, for its own account and not with a view
to distribution in violation of any securities laws. Purchaser has no present
intention to sell the Preferred Shares or Common Shares in violation of federal
or state securities laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold the Preferred Shares and Common
Shares for any minimum or other specific term and reserves the right to dispose
of the Preferred Shares or Common Shares at any time in accordance with federal
and state securities laws applicable to such disposition.

Restricted Securities. Purchaser acknowledges and understands that the terms of
issuance have not been reviewed by the SEC or by any state securities
authorities and that the Preferred Shares have been issued in reliance on the
certain exemptions from registration under the Act, which exemptions depend
upon, among other things, the representations made and information furnished by
such Purchaser, including the bona fide nature of Purchaser's investment intent
as expressed above.

Ability to Bear Economic Risk. Purchaser is an "accredited investor" as defined
in Rule 501 of Regulation D, as amended, under the Act, and (i) is able to bear
the economic risk of its investment in the Preferred Shares, (ii) is able to
hold the Preferred Shares for an indefinite period of time, (iii) can afford a
complete loss of its investment in the Preferred Shares and (iv) has adequate
means of providing for its current needs.

No Public Solicitation. At no time was Purchaser presented with or solicited by
any general mailing, leaflet, public promotional meeting, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or general solicitation in connection with the issuance.

Reliance by the Company. Purchaser understands that the Preferred Shares are
being or will be, as the case may be, offered and sold and that the Common
Shares as the case may be, will be issued, in reliance on a transactional
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of Purchaser to acquire the Preferred Shares.

Brokers. Purchaser has taken no written action which would give rise to any
claim by any person for brokerage commissions, finder's fees or similar payments
by the Company relating to this Agreement or the transactions contemplated
hereby.

No Hedging

. Purchaser has not, within the ninety (90) days immediately preceding the date
of this Agreement, purchased, sold, optioned, hedged or otherwise directly or
indirectly participated in any transactions involving securities of the Company.




Review of SEC Documents

. Purchaser has had the opportunity to, and has reviewed the Annual Report and
Proxy Statement of the Company dated September 26, 2008, including the Annual
Report on Form 10-KSB for the fiscal year ended May 31, 2008 contained therein;
the Quarterly Report of the Company on Form 10Q for its fiscal quarter ended
August 31, 2008; and the periodic reports on Form 8-K as filed with the
Securities and Exchange Commission during calendar year 2007 and 2008 up to and
including the date of this Agreement.



Stearns Note
. The Purchaser has previously provided to the Company a true and correct copy
of the Stearns Note. To the Purchaser's knowledge, all amounts have been timely
paid thereunder, and Wesley Cummins is not in default under the Stearns Note.



Covenants

Stearns Note

. As of the Closing Date, the Company shall assume all of the obligations of
Wesley Cummins under the Stearns Note, and shall timely pay when due all amounts
thereunder in accordance with the terms thereof.



Registration and Listing; Effective Registration. For so long as the Preferred
Shares are outstanding, the Company will use its commercially reasonable best
efforts to cause the Common Stock which is registered on the date hereof to
continue at all times to be so registered under Section 12(b) or Section 12(g)
of the Exchange Act, will comply in all respects with its reporting and filing
obligations under the Exchange Act, and will not take any action or file any
document (whether or not permitted by the Exchange Act or the rules thereunder)
to terminate or suspend such reporting and filing obligations; provided that the
foregoing shall not prevent the Company from entering into a tender offer or
merger pursuant to which it ceases to become a public reporting company. Until
such time as no Preferred Shares are outstanding, the Company shall use its
commercially reasonable best efforts to continue the trading of the Common Stock
on the over-the-counter market and comply in all material respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the market on which the Common Stock is traded except that the Purchaser
acknowledges that the Company may not file audited financial statements for
Cummins Family Produce as an exhibit to the Form 8-K it will file in connection
with this Agreement.

Preferred Shares on Conversion

.

Upon any conversion by Purchaser (or then holder of Preferred Shares) of the
Preferred Shares pursuant to the terms thereof, the Company shall issue and
deliver to such Purchaser (or holder) within 3 business days of the Conversion
Date (as such term is defined in the Certificate), a new certificate for the
number of Preferred Shares which Purchaser (or holder) has not yet elected to
convert but which is evidenced in part by the certificate(s) submitted to the
Company in connection with such conversion (with the number of and denomination
of such new Certificates designated by Purchaser or holder); provided that if
prior to such date, the Company has not received the certificate representing
such Preferred Shares or an affidavit of lost certificate, then such delivery
may be extended until one business day after receipt thereof by the Company.



Replacement Preferred Share Certificates. The certificates for Preferred Shares
held by Purchaser (or then holder) may be exchanged by Purchaser (or such
holder) at any time and from time to time for certificates with different
denominations representing an equal aggregate number of Preferred Shares, as
requested by such Purchaser (or such holder) upon surrendering the same. No
service charge will be made for such registration or transfer or exchange.

Securities Compliance. The Company shall notify the SEC, in accordance with
their requirements, of the transactions contemplated by this Agreement and the
Certificate and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Preferred Shares hereunder, and the Common Shares issuable
upon conversion thereof.

[Intentionally omitted].

Notices. The Company agrees to provide all holders of Preferred Shares with
copies of all notices and information, including without limitation notices and
proxy statements in connection with any meetings, that are provided to the
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such Common Stock holders.

[Intentionally omitted].

Reservation of Stock Issuable Upon Conversion. At all times when any Preferred
Shares are outstanding, the Company shall reserve and keep available out of its
authorized but unissued stock, for the purpose of effecting the conversion of
the Preferred Shares, such number of its duly authorized shares of Common Stock
as shall from time to time be sufficient to effect the conversion of all
outstanding Preferred Shares. The Company promptly will take such corporate
action as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purpose,
including without limitation engaging in best efforts to obtain the requisite
stockholder approval.

Commercially Reasonable Efforts. The parties shall use their commercially
reasonable efforts to satisfy timely each of the conditions described in Article
4 of this Agreement.

Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to the
Preferred Shares and Common Shares, as required under Regulation D and to
provide a copy thereof to Purchaser promptly after such filing. The Company
shall, on or before Closing Date and the Earn-out Closing Date, take such action
as the Company shall have reasonably determined is necessary to qualify the
Preferred Shares and Common for sale to Purchaser at the Closing and the
Earn-out Closing pursuant to this Agreement under applicable securities or "blue
sky" laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
Purchaser on or prior to the Closing Date or the Earn-out Closing Date, as
applicable.

Form 8-K. The Company shall timely file a Form 8-K with the SEC which discloses
the transactions contemplated hereby.


Conditions to Closings

Conditions Precedent to the Obligation of the Company to Sell the Preferred
Shares. The obligation hereunder of the Company to issue and/or sell the
Preferred Shares to Purchaser at the Closing (unless otherwise specified) is
subject to the satisfaction, at or before the Closing, of each of the applicable
conditions set forth below. These conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion.

Accuracy of the Purchaser's Representations and Warranties. The representations
and warranties of Purchaser that are not qualified by materiality or material
adverse effect shall be true and correct in all material respects and the
representations and warranties that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects, in each case as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties as of an earlier date, which shall be true
and correct as of such date).

Performance by the Purchaser. Purchaser shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by Purchaser at
or prior to the Closing.

No Injunction. No statute, rule, regulation, executive, judicial or
administrative order, decree, ruling or injunction shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Preferred Shares.

Adverse Changes. No event which had or is likely to have, in the reasonable
judgment of the Company, a Material Adverse Effect on Cummins Family Produce
shall have occurred.

Cummins Family Produce Shares.

The Company shall have received certificates representing the Cummins Family
Produce Shares in the form and substance attached as
Exhibit 4.1(e)
hereto.



Lease Agreement
. Cummins Family Holdings and Cummins Family Produce shall have executed the
Lease Agreement in the form and substance previously provided to the Company.
Supply Agreement
. Southern Slope, Inc., Black Rock Ag., Inc., Cummins Family Produce, and solely
for limited purposes set forth therein, Wesley Cummins, Lance Cummins, Nicholas
Cummins and Nathan Cummins, shall have executed the supply agreement in the form
and substance previously provided to the Company.

Opinion of Counsel.

At the Closing, the Company shall have received an opinion of Wright Brothers
Law Office, PLLC, the independent counsel of the Purchaser, in form and
substance reasonably satisfactory to the Company, and such other opinions,
certificates and documents as the Company or its counsel shall reasonably
require incident to the Closing.



Other Purchaser Closing
. At the Closing, the Company shall simultaneously close under the Cash Purchase
Agreement.

Officer's Certificate.

The Purchaser shall have delivered to the Company one or more certificates in
form and substance reasonably satisfactory to the Company, (x) executed by the
general partner of the Purchaser certifying as to satisfaction of closing
conditions, incumbency of signing officers, and the true, correct and complete
nature of the Certificate of Limited Partnership and Agreement of Limited
Partnership of the Purchaser and (y) executed by an officer of Cummins Family
Produce, certifying as to incumbency of signing officers, the true, correct and
complete nature of the Charter and By-Laws of Cummins Family Produce, and the
good standing of Cummins Family Produce.



Due Diligence

. The Company shall have completed, to its satisfaction, its due diligence on
Cummins Family Produce.



Conditions Precedent to the Obligation of Purchaser to Purchase the Preferred
Shares. The obligation hereunder of each Purchaser to acquire and pay for the
Preferred Shares at the Closing (unless otherwise specified) is subject to the
satisfaction, at or before the Closing, of each of the applicable conditions set
forth below. These conditions are for Purchaser's benefit and may be waived by
Purchaser at any time in its sole discretion.

Accuracy of the Company's Representations and Warranties. The representations
and warranties of the Company that are not qualified by materiality or material
adverse effect shall be true and correct in all material respects and the
representations and warranties that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects, in each case as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties as of an earlier date, which shall be true
and correct as of such date).

Performance by the Company. The Company shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by the Company at
or prior to the Closing.

No Injunction. No statute, rule, regulation, executive, judicial or
administrative order, decree, ruling or injunction shall have been enacted,
entered, promulgated or endorsed by any court or governmental authority of
competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Preferred Shares.

Opinion of Counsel. At the Closing, the Purchaser shall have received an opinion
of Tobin, Carberry, O'Malley, Riley & Selinger, P.C., the independent counsel of
the Company, in form and substance reasonably satisfactory to the Purchaser, and
such other opinions, certificates and documents as the Purchaser or its counsel
shall reasonably require incident to the Closing.

Advanced Plasma License Agreement. Advanced Plasma Products, Inc. and the
University of Tennessee Research Foundation shall have executed the license
agreement in the form and substance previously provided to the Purchaser.

Adverse Changes.

No event which had or is likely to have, in the reasonable judgment of the
Purchaser, a Material Adverse Effect on the Company or any of its direct or
indirect subsidiaries shall have occurred.



Officer's Certificate. The Company shall have delivered to the Purchaser a
certificate in form and substance reasonably satisfactory to the Purchaser,
executed by an officer of the Company, certifying as to satisfaction of closing
conditions, incumbency of signing officers, and the true, correct and complete
nature of the Charter, By-Laws, good standing and authorizing resolutions of the
Company.

Certificate. The Certificate shall have been accepted for filing by the
Secretary of State of the State of Nevada and a stamped copy shall have been
provided to the Purchaser.

Preferred Shares.

The Company shall have delivered to Pacific Stock Transfer Company, the stock
registrar and transfer agent for the Company, irrevocable instructions to
register 20,000 Preferred Shares in the name of the Purchaser and to immediately
deliver to the Purchaser one or more certificates (as reasonably requested by
the Purchaser) representing such Preferred Shares in the form and substance of
Exhibit 4.2(i)
hereto.



By-Law Amendment

.

The By-Laws shall have been amended to opt out of Nevada Revised Statutes
Section 78-378, et. seq. in form and substance satisfactory to the Purchaser.



Other Purchaser Closing
. At the Closing, the Company shall simultaneously close under the Cash Purchase
Agreement.

Due Diligence

. Purchaser shall have completed, to its satisfaction, its due diligence on the
Company.




Legend and Stock

The Company will issue one or more certificates representing the Preferred
Shares in the name of the Purchaser and in such denominations to be specified by
the Purchaser prior to (or from time to time subsequent to) Closing. Each
certificate representing the Preferred Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form:

These securities have not been registered under the Securities Act of 1933 or
any state securities laws. They may not be Transferred, Assigned, sold or
offered for sale except pursuant to an effective registration statement under
said Act and any applicable state securities law or an opinion of counsel, in
form and substance reasonably acceptable to the company, that registration is
not required because of an applicable exemption from such registration
requirements.

Nothing herein shall limit the right of any holder to pledge these securities
pursuant to a bona fide margin account or lending arrangement.


Termination

Termination. This Agreement may be terminated by action of the Board of
Directors of the Company or by Purchaser at any time if the Closing shall not
have been consummated by seventy-five (75) days following the date of this
Agreement; provided, however, that the party (or parties) prepared to close
shall retain its (or their) right to sue for any breach by the other party (or
parties).




Miscellaneous

Stamp Taxes. The Company shall pay all stamp and other similar taxes and duties
levied in connection with the issuance of the Preferred Shares and the shares of
Common Stock issued upon conversion thereof. The Purchaser shall pay all stamp
and other similar taxes and duties levied in connection with the transfer of the
Cummins Family Produce Shares to the Company hereunder.

Specific Performance; Consent to Jurisdiction; Jury Trial; Attorneys' Fees.

The Company and Purchaser acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement and the
Certificate were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

the company and Purchaser (i) hereby irrevocably submits to the exclusive
jurisdiction of the united states district court, the new york state courts and
other courts of the united states sitting in new york county, new york for the
purposes of any suit, action or proceeding arising out of or relating to this
agreement and (ii) hereby waive, and agree not to assert in any such suit action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. to the
extent permitted by applicable law, the Company and Purchaser consent to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by applicable law.

The Company and Purchaser hereby waive all rights to a trial by jury.

In connection with the enforcement by either party of its rights under the
Transaction Documents, the party that prevails, shall be entitled to recovery of
expenses incurred, including, without limitation, reasonable attorneys' fees.

Entire Agreement; Amendment. This Agreement, together with the Certificate and
the agreements and documents executed in connection herewith and therewith,
contains the entire understanding of the parties with respect to the matters
covered hereby and thereby, supercedes any prior understanding, memoranda or
other written or oral agreements between or among any of them respecting the
matters covered hereby and thereby and, except as specifically set forth herein
or therein, neither the Company nor Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived except by a written instrument signed by both the
Company and Purchaser. No provision of this Agreement may be amended other than
by a written instrument signed by both the Company and Purchaser.

Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by mail, facsimile or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be:

to the Company:

Flight Safety Technologies, Inc.

c/o Kenneth Wood

18 Brookside Drive

Warren, NJ 07059

Attention: President and CEO



and

Flight Safety Technologies, Inc.

c/o Richard Rosenfeld

105 Stonebridge Road

Montclair, NJ 07042

Attention: CFO

with copies to:

Tobin, Carberry, O'Malley, Riley &

Selinger, P.C.

43 Broad Street

New London, CT 06320-0058

Phone: 860-447-0335

Facsimile: 860-442-3469

Attention: Joseph J. Selinger, Jr.



to Purchaser:



Cummins Family Limited Partnership

2570 Eldridge Ave.

Twin Falls, ID 83301

Attention: Wesley Cummins

with copies to:

Wright Brothers Law Office, PLLC

1166 Eastland Ave., Suite A

Twin Falls, ID 83301

Phone: 208-733-3107

Facsimile: 208-733-1669

Attention: Charles F. Wright

 

Any party hereto may from time to time change its address for notices by giving
at least 10 days' written notice of such changed address to the other parties
hereto.

Indemnity; Liability.

Company Indemnification

. In consideration of Purchaser's execution and delivery of this Agreement and
in addition to all of the Company's other obligations under the Transaction
Documents, from and after the Closing, the Company shall defend, protect,
indemnify and hold harmless Purchaser and all of its partners, officers,
directors, employees, and members and any of the foregoing persons' agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the "
Purchaser
Indemnitees
") from and against any and all actions, causes of action, suits, claims (which
actions, causes of action, suits and claims are made by third parties), losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Purchaser Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "
Purchaser Indemnified Liabilities
"), incurred by any Purchaser Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
and (c) any cause of action, suit or claim brought or made against such
Purchaser Indemnitee by a third party arising out of or resulting from the
Company's breach of the Transaction Documents or the Company's breach of other
certificate, instrument or document contemplated hereby or thereby, and (d) the
enforcement of this Section. Notwithstanding the foregoing, Purchaser
Indemnified Liabilities shall not include any liability of any Purchaser
Indemnitee to the extent it arises out of: (i) such Purchaser Indemnitee's
willful misconduct, gross negligence, or fraudulent action(s) or (ii) the breach
of any representation, warranty or covenant in the Transaction Documents by such
Purchaser Indemnitee.



The Company shall be liable under this Section 7.5(a) in respect of Purchaser
Indemnified Liabilities only to the extent the aggregate of such Purchaser
Indemnified Liabilities exceed $10,000, in which case the Company shall be
liable under this Section 7.5(a) for all Purchaser Indemnified Liabilities up to
a maximum aggregate amount equal to the greater of (i) the Cummins Family
Produce Value or (ii) the Initial Closing Consideration Value.

To the extent permitted by law, the parties acknowledge and agree that the
indemnification set forth in this Section 7.5(a) shall be the exclusive remedy
of the Purchaser Indemnitees against the Company for any Purchaser Indemnified
Liabilities.

To the extent that the undertaking by the Company in this Section 7.5(a) may be
unenforceable for any reason, and subject to the limitations set forth above,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Purchaser Indemnified Liabilities which is permissible under
applicable law.

Purchaser Indemnification

. In consideration of Company's execution and delivery of this Agreement and in
addition to all of the Purchaser's other obligations under the Transaction
Documents, from and after the Closing, the Purchaser shall defend, protect,
indemnify and hold harmless Company and all of its officers, directors,
employees, and members and any of the foregoing persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the "
Company
Indemnitees
") from and against any and all actions, causes of action, suits, claims (which
actions, causes of action, suits and claims are made by third parties), losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Company Indemnitee is a party to the
action for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "
Company
Indemnified Liabilities
"), incurred by any Company Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Purchaser in the Transaction Documents or any other
certificate or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Purchaser contained in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Company
Indemnitee by a third party arising out of or resulting from the Purchaser's
breach of the Transaction Documents or the Purchaser's breach of any other
certificate, instrument or document contemplated hereby or thereby, and (d) the
enforcement of this Section. Notwithstanding the foregoing, Company Indemnified
Liabilities shall not include any liability of any Company Indemnitee to the
extent it arises out of: (i) such Company Indemnitee's willful misconduct, gross
negligence, or fraudulent action(s) or (ii) the breach of any representation,
warranty or covenant in the Transaction Documents by such Company Indemnitee.



The Purchaser shall be liable under this Section 7.5(b) in respect of Company
Indemnified Liabilities only to the extent the aggregate of such Company
Indemnified Liabilities exceed $10,000, in which case the Purchaser shall be
liable under this Section 7.5(b) for all Company Indemnified Liabilities up to a
maximum aggregate amount equal to the greater of (i) the Cummins Family Produce
Value or (ii) the Initial Closing Consideration Value.

At the Purchaser's election, amounts payable under this Section 7.5(b) may be
paid with Preferred Shares, which Preferred Shares shall be valued for such
purposes at the Original Issue Price.

To the extent permitted by law, the parties acknowledge and agree that the
indemnification set forth in this Section 7.5(b) shall be the exclusive remedy
of the Company Indemnitees against the Purchaser for any Company Indemnified
Liabilities.

To the extent that the undertaking by the Purchaser in this Section 7.5(b) may
be unenforceable for any reason, and subject to the limitations set forth above,
the Purchaser shall make the maximum contribution to the payment and
satisfaction of each of the Company Indemnified Liabilities which is permissible
under applicable law.

Waivers. No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The parties hereto may amend this Agreement
without notice to or the consent of any third party. Except in connection with a
sale of the Company pursuant to a merger, consolidation or the like or the sale
of all or substantially all of the assets of the Company, the Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Purchaser. Purchaser may assign this Agreement (in whole or
in part) or any rights or obligations hereunder in connection with an assignment
of Preferred Shares; provided that any transferee of Preferred Shares must agree
in writing to be bound by the applicable terms of the Transaction Documents.

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to Agreements
executed and to be performed entirely within such State.

Survival. The representations and warranties of the Company and the Purchaser
contained herein shall survive the Closing and continue in full force and effect
unto the two (2) year anniversary of the Closing Date. The termination of any
such representation and warranty, however, shall not affect any claim for
breaches of representations or warranties if written notice thereof is given to
the breaching party or parties prior to such termination date. The agreements
and covenants of the Company and the Purchaser contained herein shall, unless
otherwise specifically provided herein, survive the Closing and remain in full
force and effect forever.

Execution. This Agreement may be executed in any number of counterparts by
original or facsimile signature, each of which shall be deemed an original, but
all of which together shall constitute one instrument.

Publicity. Other than as required pursuant to the rules and regulations of the
Exchange Act, the Company and Purchaser agree that they will not disclose, and
will not include in any public announcement, the name of any Purchaser or the
Company without the express written agreement of such Purchaser, unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement. Other than with respect to disclosure
required pursuant to the rules and regulations of the Exchange Act, the Company
or Purchaser agree that each will deliver a copy of any public announcement
regarding the matters covered by this Agreement or any agreement and document
executed herewith (that has not been previously disclosed in detail) to each
Purchaser and any public announcement including the name of a party to such
party, reasonably in advance of the release of such announcements.

[Intentionally omitted].

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Purchaser exercise a right, election, demand or option
under a Transaction Document and the Company does not substantially perform its
related obligations within the periods therein provided, then the Purchaser may
rescind or withdraw, in their sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

Obligations Absolute. The Company's obligations under the Transaction Documents
are unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction.

Signature Page Follows



IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



 

COMPANY:

FLIGHT SAFETY TECHNOLOGIES, INC.



By: /s/ Richard S. Rosenfeld

 

Name: Richard S. Rosenfeld
Title: Chief Financial Officer


 

PURCHASER:

CUMMINS FAMILY LIMITED PARTNERSHIP

By:  Cummins Family Holdings, LLC
Title:  General Partner



By: /s/ Wesley Cummins

 

Name: Wesley Cummins
Title: Member



 

 

Signature page to Purchase Agreement



 

EXHIBITS AND SCHEDULES

Exhibit 1.1A

Certificate

Schedule 2.1(a)

List of Subsidiaries

Schedule 2.1(b)

List of Subsidiaries Not Qualified To Do Business

Schedule 2.1(c)

Capitalization

Schedule 2.1(c)(i)

Capitalization

Exhibit 2.1(c)(ii)

Articles of Incorporation of the Company

Exhibit 2.1(c)(iii)

By-Laws of the Company

Exhibit 2.1(c)(iv)

Articles of Incorporation of the Subsidiary

Exhibit 2.1(c)(v)

By-Laws of the Subsidiary

Schedule 2.1(e)

No Conflicts

Schedule 2.1(i)

No Material Adverse Change

Schedule 2.1(p)

No Litigation

Schedule 2.1(q)

Brokers

Schedule 2.1 (r)(i)

Outstanding Securities Entitled to Registration Rights

Schedule 2.1 (r)(ii)

Outstanding Securities Affected by the Issuance of Preferred Shares, etc.

Schedule 2.1(s)

Certain Transactions

Schedule 2.1(w)

MFN and Variable Rate Transactions

Schedule 2.1(aa)

Indebtedness

Exhibit 2.2(d)(ii)

Articles of Incorporation of Cummins Family Produce

Exhibit 2.2(d)(iii)

By-Laws of Cummins Family Produce

Schedule 2.2(d)(xiii)

CFP Equipment

Schedule 2.2(d)(xv)

Contracts

Schedule 2.2(d)(xx)

Leased Real Property

Exhibit 4.1(e)

Form of Cummins Family Produce Share Certificate

Exhibit 4.2(i)

Form of Preferred Share Certificate



Exhibit 1.1A

Certificate of Designations of Series A Convertible Preferred Stock



 

[See attached]







Schedule 2.1(a)



List of Subsidiaries



 

Advanced Plasma Products, Inc., a Nevada Corporation



 

Schedule 2.1(b)



List of Subsidiaries Not Qualified To Do Business



 

 

NONE



 

 

 

Schedule 2.1(c)



Capitalization



 

NONE



 

 

 

Schedule 2.1(c)(i)



Capitalization



 

 

 

260,417 common shares in Flight Safety Technologies, Inc. issuable to the
University of Tennessee Research Foundation pursuant to a licensing agreement.

20,000 common shares in Flight Safety Technologies, Inc. issuable to David Cryer
pursuant to a severance agreement.

 

Exhibit 2.1(c)(ii)



Articles of Incorporation of the Company





[See attached]





 

 

Exhibit 2.1(c)(iii)



By-Laws of the Company



 

[See attached]



 

Exhibit 2.1(c)(iv)



Articles of Incorporation of the Subsidiary



 

[See attached]



Exhibit 2.1(c)(v)



By-Laws of the Subsidiary



 

[See attached]



 

 

Schedule 2.1(e)



No Conflicts



 

 

 

NONE



 

 

 

 

Schedule 2.1(i)



No Material Adverse Change



 

 

 

 

NONE



 

 

 

 

 

Schedule 2.1(p)



No Litigation



 

Counsel for a former employee of the Company has written to the Company and
threatened suit, claiming damages for wrongful termination of his employment
agreement, which expired and required written notice from the Company to extend
its term. No such extension was given. The Company has denied liability and is
waiting to hear further from such employee's counsel.



 

 

 

 

 

Schedule 2.1(q)



Brokers



 

 

 

NONE



 

 

 

 

Schedule 2.1(r)(i)



Outstanding Securities Entitled to Registration Rights



 

 

 

NONE



 

Schedule 2.1(r)(ii)



Outstanding Securities Affected By the Issuance of Preferred Shares, Etc.



 

 

NONE



 

 

 

 

 

Schedule 2.1(s)



Certain Transactions



 

 

NONE



 

 

 

 

 

 

 

Schedule 2.1(w)



MFN and Variable Rate Transactions



 

 

NONE



 

 

 

 

 

Schedule 2.1(aa)



Indebtedness



 

 

NONE



Exhibit 2.2(d)(ii)



Articles of Incorporation of Cummins Family Produce



 

[See attached]



Exhibit 2.2(d)(iii)



By-Laws of Cummins Family Produce



 

[See attached]



Schedule 2.2(d)(xiii)



CFP Equipment

CLARIFIER

N/A

N/A

STATIC SCREEN

N/A

N/A

PUMPS

N/A

N/A

CULL BINS

N/A

N/A

UNLOADING SYSTEM

N/A

N/A

WASHING & DRYING

N/A

N/A

GRADING TABLES

N/A

N/A

#2 TABLES

N/A

N/A

EVEN FLO BINS

N/A

N/A

POMONA PACKAGING

85-2

220-029

 

85-1

118-115

WEIGHT INDICATOR

N/A

N/A

SAMPLER

N/A

N/A

INK PRINTER

N/A

N/A

HYSTER

A618633

GPH02A20PV

HYSTER

C831996

KCPH02A20

HYSTER

C2-3-FW-475

25271

BAGGER & WEIGHTS

140093-1

189-4030-1001

AUTOMATIC BAGGER MAGNUSON

93068

189-93068-1001

AUTOMATIC BAGGER MAGNUSON

93069

189-93069-1001

EXETER GRADER MACHINE

N/A

N/A

FABRICATING EXETER UNIT

N/A

N/A

EXETER ENGINEERING UNIT

N/A

N/A

EXETER ENGINEERING UPGRADE

N/A

N/A

TRACK SYSTEM FOR EXETER

N/A

N/A

CAMERA FOR GRADING SYSTEM

N/A

N/A

COLOR CAMERAS & DIGITAL DISPLAYER

N/A

N/A

GRADER ACCESSORIES

N/A

N/A

ELIMINATOR

N/A

N/A

POTATO SCANNER

Tatoscanner

9240

GLUE MACHINE

80-14

85-7-5

BOX FILLER

N/A

N/A

QUICK LOK MACHINE

N/A

N/A

BAG CLOSER

N/A

N/A

DOBOY STITCH O'MATIC

N/A

N/A

AIR COMPRESSOR CRANDAL

N/A

N/A

KEEGAN BAG O'MATIC MACHINE

N/A

N/A

KEEGAN BAG O'MATIC COLUMN

N/A

N/A

KEEGAN BAG O'MATIC HARDWARE

N/A

N/A

MATHEWS INKJET PRINTERS

N/A

N/A

BOX ERECTOR

ER1800

ER18-13

GEAR BOXES (100)

N/A

N/A

ALL CONVEYOR LINES BUILT ON SITE

N/A

N/A



Schedule 2.2(d)(xv)



Contracts

Lease Agreement dated on or about the date hereof by and between Cummins Family
Produce, Inc. and Cummins Family Holdings, LLC.

Supply Agreement dated on or about the date hereof by and among Southern Slope,
Inc., Black Rock Ag., Inc., Cummins Family Produce, Inc., and solely for limited
purposes set forth therein, Wesley Cummins, Lance Cummins, Nicholas Cummins and
Nathan Cummins.

Consulting Agreement dated effective as of September 1, 2008 by and between
Cummins Family Produce, Inc. and Nicholas Cummins.

 

Schedule 2.2(d)(xx)



Leased Real Property



 

Parcel No. 1

Lots 1, 2 and 3, Block 3, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, according to the official plat thereof
recorded in Book 13 of Plats, page 1, records of Twin Falls County, Idaho.

AND the East 30 feet of the following described parcel:

A 60-foot strip of land, being a portion of Doc Taylor Drive, located in the
Twin Falls Chamber of Commerce Industrial Park Subdivision No. 3, in the SW1/4
of Section 23, Township 10 South, Range 17 East, Boise Meridian, Twin Falls
County, Idaho, in accordance with the official plat recorded in the records of
Twin Falls County, being that portion of Doc Taylor Drive lying between Lots 1,
2, and 3 in Block 2 and Lots 1, 2 and 3 in Block 3, in accordance with the
official plat recorded in the records of Twin Falls County, more particularly
described as follows:

COMMENCING at the Northeast corner of Lot 1, Block 3 of said subdivision;

THENCE running North 89 35'52" West along the Northerly boundary of said Lot 1
for 375.25 feet to the REAL POINT OF BEGINNING, said point being a point of
curvature of a 20.00-foot radius curve left, the radius point to which lies
South 0 24'08" West 20.00 feet;

THENCE along said curve for 31.56 feet;

THENCE South 0 01'04" East along the Westerly boundary of Lots 1, 2 and 3, Block
3, for 436.00 feet to the Southwest corner of Lot 3, Block 3;

THENCE South 89 58'56" West for 30.00 feet;
THENCE North 0 01'04" West for 9.28 feet;

THENCE South 89 58'56" West for 30.00 feet to the Southwest corner of Lot 3,
Block 2;

THENCE North 0 01'04" West for 427.42 feet along the Easterly boundary of Lot 1,
2 and 3, Block 2, to a point of curvature of a 20.00-foot radius curve left, the
radius point to which lies South 89 58'56" West 20.00 feet;

THENCE along said curve for 31.27 feet to a point on the Northerly boundary of
Lot 1, Block 2;

THENCE South 89 35'52" East for 100.00 feet to the REAL POINT OF BEGINNING.

Parcel No. 2

Lots 2 and 3, Block 2, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, Idaho, according to the official plat
thereof recorded in Book 13 of Plats, page 1, records of Twin Falls County,
Idaho.

AND the West 30 feet of the following described parcel:

A 60-foot strip of land, being a portion of Doc Taylor Drive, located in the
Twin Falls Chamber of Commerce Industrial Park Subdivision No. 3, in the SW1/4
of Section 23, Township 10 South, Range 17 records of Twin Falls County, being
the portion of Doc Taylor Drive lying between Lots 1, 2 and 3 in Block 2 and
Lots 1, 2 and 3 in Block 3, in accordance with the official plat recorded in the
records of Twin Falls County, more particularly described as follows:

COMMENCING at the Northeast corner of Lot 1, Block 3 of said subdivision:

THENCE running North 89 35'52" West along the Northerly boundary of said Lot 1
for 375.24 feet to the REAL POINT OF BEGINNING, said point being a point of
curvature of a 20.00-foot radius curve left, the radius point to which lies
South 0 24'08" West 20.00 feet'

THENCE along said curve for 31.56 feet;

THENCE South 0 01'04" East along the Westerly boundary of lots 1, 2 and 3, Block
3, for 436.00 feet to the Southwest corner of Lot 3, Block 3;

THENCE South 89 58'56" West for 30.00 feet

THENCE North 0 01'04" West for 9.28 feet;

THENCE South 89 58'56" West for 30.00 feet to the Southwest corner of lot 3,
Block 2;

THENCE North 0 01'04" West for 427.42 feet along the easterly boundary of Lot 1,
2 and 3, Block 2, to a point of curvature of a 20.00-foot radius curve left the
radius point to which lies South 89 58'56" West 20.00 feet;

THENCE along said curve for 31.27 feet to a point on the Northerly boundary of
Lot 1, Block 2;

THENCE South 89 35'52" East for 100.00 feet to the REAL POINT OF BEGINNING.

Parcel No. 3

Lots 6 and 7, Block 2, TWIN FALLS CHAMBER OF COMMERCE INDUSTRIAL PARK
SUBDIVISION NO. 3, Twin Falls County, Idaho, according to the official plat
thereof recorded in Book 13 of Plats, page 1, records of Twin Falls County,
Idaho.



 

Exhibit 4.1(e)



Form of Cummins Family Produce Share Certificate



 

[See attached]



 

Exhibit 4.2(i)



Form of Preferred Share Certificate



 

[See attached]



 

